Upon reargument, order unanimously reversed and matter remitted to Monroe County Court for a hearing, in accordance with the memorandum. Memorandum: This matter was remitted to County Court for the sole and limited purpose of determining whether section 662-a of the Code of Criminal Procedure had been complied with by service upon defendant’s attorney prior to the plea of guilty of a copy of the psychiatrist’s report pursuant to section 662 of the code. A hearing was held for this specific purpose and a determination was made that there had been compliance with the code in this respect. Upon reargument of this appeal we now determine that the matter should again be remitted to Monroe County Court for a full hearing on the question of appellant’s competency at the time of his plea of guilty. (See People v. Boundy, 10 N Y 2d 518; People v. Sprague, 11 N Y 2d 951.) (Reargument of appeal from order of Monroe County Court denying a motion to vacate a judgment of conviction on July 12, 1960, for grand larceny, second degree as a third felony offender.) Present—-Williams, P. J., Goldman, Halpern, McClusky and Henry, JJ.